DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application 371 of PCT/EP2017080534 filed 27 November 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). An English translation of the foreign patent application (EP16200978.1; 28 November 2016) and the certified copy have been filed in application 16/464,012, filed 24 May 2019. Accordingly, the effective priority date of the instant application is granted as 28 November 2016.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 24 May 2019 has been considered by the examiner. The signed and initialed PTO Forms 1449 are mailed with this action.
The listing of references in the specification (filed 24 May 2019; pp. 33-36) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Status of the Claims
Claims 3, 5-6, and 8-11 are amended by the applicant. Claims 1-12 are under examination. 

Objections to the Specification

REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES
Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
1) Specific deficiency - Sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). See p. 18 lines 15-30 and p. 22 lines 20-23; a total of at least eight enumerated nucleotide sequences are missing corresponding SEQ ID NO:s.
2) Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.

Required response to 1) and 2) above – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 
Appropriate corrections are required.

Claim Objections
Claim 1 is objected to because of the following informalities: 
1) a typographical omission of a comma following the phrase “in a cell” in line 2. Failure to add the comma may render the claim indefinite in regard to 112(b) as the following phrase indicates (without the comma) that the cell is characterized in that it is derived from a parvovirus H-1 deletion variant.
2) awkward grammatical phraseology, as claim 1 recites in lines 6-7, “wherein said CDK9 specific nucleic acid is transcribable in an RNAi” (emphasis added). It is unclear in regard to the cited, underlined phrase as to whether the claim is directed to a CDK9 nucleic acid that is as an RNAi or whether the claim is directed to a transcribable RNAi that comprises a CDK9 nucleic acid in addition to other sequences.
Appropriate correction (i.e. in regard to item 1), inserting a comma so that the line reads “in a cell, characterized in that it is derived from a parvovirus H-1 deletion variant” and in regard to item 2), replacing “in” with “as”, for example, or another editorial correction) is required.
Claim 7 is objected to because of the following informalities: 
Claims 7 recites “CDK9 sequence 235-253 of sequence ID:XM_017014184.1.”  The use of “sequence ID:XM_017014184.1” is an improper format for a sequence identifier. Sequence identifiers are correctly formatted in regard to CFR 1.821(d) specifications which states: 
(d) Where the description or claims of a patent application discuss a sequence that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by "SEQ ID NO:" in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application. 

Appropriate correction is required.
	

Examiner’s Note
For the sake of examination the phrase objected to in item 2) above is understood to mean “a CDK9 nucleic acid that is transcribable as an RNAi” that is transcribed from the provided H-1 PV variant genome with said nucleic acid inserted in the 3’ (or downstream) UTR.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 7 is rejected under 35 U.S.C. 112(b), or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. 
Claims 7 recites “wherein the CDK9 specific nucleic acid matches CDK9 sequence 235-253 of sequence ID:XM_017014184.1.”  The use of “matches” and the reference to a (Genebank accession) ID number fails to point out what is included or excluded by the claim language. Furthermore, the instant disclosure provides two non-identical sequences for CDK9 sequence 235-253 of sequence ID:XM_017014184.1 (see p. 18; one sense and one antisense orientation). The claims are thus indefinite in respect to the scope of the claim. The applicant has written description and enablement for specific CDK9 shRNA sequences in the sequence listing filed with the instant application, namely, SEQ ID NO:s 1-4. Use of one or more of the SEQ ID NO:s would overcome the rejection due to indefiniteness.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  	


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

MARCHINI—Walsby—Romano
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over MARCHINI (US 10,227,609 B2; US 2014/0310829 A1; Publ. date: Oct. 16, 2014) and Walsby (Walsby E, et al. Oncotarget. 2014 Jan;5(2):375), and Romano (Romano G. International Scholarly Research Notices. 2013;2013. Cited in the International Search Report and IDS filed on 24 May 2019).
	In regard to claims 1-12, MARCHINI (US10227609B2) discloses a nearly identical invention to that of the instant invention, the only distinction being that MARCHINI discloses insertion of a nucleic acid (shRNA) that is not specified as a shRNA specific for CDK9.
	In regard to claim 1, MARCHINI teaches a parvoviral vector (PV) encoding a transcribable RNAi (col 5 lines 7-13; col 7 lines 41-43) encoded in the non-coding region of the PV genome downstream of the VP gene (col 4 lines 13-17; col 5 lines 16-18) wherein the parvovirus H-1 deletion variant comprises a deletion of nts 2022-2135 (col 8 lines 59-62).
MARCHINI does not disclose a CDK9-specific RNAi. 	
Walsby teaches the role of CDK9 and other CDKs in regulating anti-apoptotic genes like MCL1, and the synergistic effect of CDK9 inhibitors in induction of apoptosis in immortalized cancer cells (MEC-1) and in primary cancer cells (CLL) (p. 375, “Introduction” ¶2-3). Walsby clearly demonstrates CDK9 inhibitors as potential anti-cancer therapeutic targets (see, for example, p. 376 ¶2))

And, in regard to an RNAi that is specific for targeting a gene related to anti-cancer or anti-tumorogenic effects, MARCHINI teaches that RNA interference (RNAi) has not only revolutionized the process of identifying and functionally characterizing new genes, but represents a promising therapeutic option for treating human diseases, in particular cancer, by efficiently down regulating the expression of a desired gene in a cell or organism (see, for instance, col 1 line 31 – col 2 line 52; for general state of the art, see also, for instance, Wang, et al, 2013, Prior Art Made of Record below). And MARCHINI further states, “This invention paves the way for the development of novel therapeutic strategies for treating diseases like cancer which combine the powerful anticancer properties of rodent parvovirus and RNAi triggering molecules” (col 3 lines 45-49). 
	Thus, in regard to claim 1, not only were RNAi therapies and parvovirus vectors taught in the art with explicit applications to anticancer therapies, but the dysregulation of CDK9 and the therapeutic potential of CDK9 inhibitors in regard to cancer and anticancer and anti-tumorogenic therapies was also well established in the art before the effective filing date of the instant application. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the parvovirus taught by MARCHINI as an anticancer gene therapy vector for down regulating CDK9 in a cell (particularly a tumor cell, and particularly a tumor cell that was resistant or refractory to another anticancer agent, such as taught by Walsby; see also, 
	In regard to the further limitation of instant claim 2, MARCHINI teaches a nucleic acid that is inserted at nucleotide 4683 of the H-1 PV genome (col 7 lines 42-43).
In regard to the further limitation of instant claim 3, MARCHINI teaches a promoter or promoter region recognizable by a RNA polymerase of the cell is an RNA-polymerase II (Pol II) or III (Pol III) promoter (col 7 lines 48-50; col 11 lines 15-17; c. 1).
In regard to the further limitation of instant claim 4, MARCHINI teaches that the RNA-polymerase III (Pol III) promoter is the RNA-polymerase III HI promoter (col 7 lines 52-54; col 11 lines 15-17; c. 1).
In regard to the further limitation of instant claim 5, MARCHINI teaches that the nucleic acid is an shRNA (col 7 lines 56-57; col 11 lines 15-17; c. 1). Furthermore, Walsby provides proof-of-concept that CDK9 plays a key role in tumor cell survival as selective CDK9 down regulation, using a CDK9-shRNA strategy, triggered MEC-1 and CLL cell apoptosis confirming CDK9 as a potential anti-cancer therapeutic target (Fig. 1 and ¶2 p. 376). 
In regard to the further limitation of instant claim 6, MARCHINI teaches a nucleic acid having a length of at least 15 nucleotides (col 7 lines 66-67). Furthermore, Walsby teaches a CDK9-specific shRNA that is at least 15 nucleotides long as proof of concept for down regulating 
In regard to the further limitation of instant claims 8-10, MARCHINI teaches the H-1 PV/nucleic acid construct for the use in a method of treating a tumor wherein the cells of said tumor are resistant to chemotherapy and/or radiotherapy (col 8 lines 9-14; instant claims 8-9) and wherein the parvovirus is administered by intravenous (i.v.), intratumoral or endobronchial administration (c. 4, col. 6 lines 58-67 instant claim 10). Furthermore, Romano highlights the dysfunction in the CDK9-pathway that are related with several forms of human tumors (p. 6 ¶2; and Table 1; p. 8 “Conclusion” ¶1), obviating inhibition of CDK9 (as this kinase is the target of inhibition in many of the studies listed in Table 1) in anti-tumor therapy (whole document).
 Walsby teaches inhibition of CDK9 for sensitizing tumor cells to additional anticancer therapeutic effects and for increasing primary cancer cell apoptosis (Title; and p. 376 ¶2). 
In regard to the further limitation of instant claims 11-12, MARCHINI teaches a cell containing a H-1 PV construct (c. 5; instant claim 11) and a transgenic non-human animal comprising said cell (col 8 lines 31-39; instant claim 12).

MARCHINI—Walsby—Romano—Broad Institute
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over MARCHINI (US 10,227,609 B2), Walsby (Oncotarget. 2014), and Romano (International Scholarly Research Notices. 2013) as applied to claims 1 and 5 above, as in view of The Broad Institute Web Portal (https://portals.broadinstitute.org/gpp/public/ last accessed on July 2021 and retrieved archived dates of July 2016 and August 2016; see NPL filed in IFW).
In regard to claims 1 and 5 MARCHINI, Walsby and Romano (MARCHINI—Walsby—Romano) obviate a H-1 PV/nucleic acid construct comprising a CDK9 specific nucleic acid for down regulating CDK9 in a cell (instant claim 1) wherein the CDK9 specific RNA is a CDK9 shRNA (instant claim 5).
In regard to the further limitation of instant claim 7, Although Walsby teaches a specific CDK9 shRNA (p. 382 col 2 ¶2), that according to the Broad Institute GPP Web Portal (accessed 29 July 2021) is a 21-nucleotide shRNA, MARCHINI—Walsby—Romano do not teach a nucleic acid that matches a CDK9 sequence 235-253 of sequence XM_017014184.1.
The Broad Institute Web Portal (BIWP) discloses a CDK9 shRNA (TRCN0000000498; herein TRCN‘498 shRNA) that maps to the same region of the CDK9 gene as the sequence disclosed in the instant claim: CDK9 sequence 231-251 of sequence XM_017014184.1. This TRCN‘498 shRNA is 21-nucleotides (231-251) and overlaps with the 19-nucleotide long CDK9 shRNA disclosed in claim 7, with 100% identity in the 17-nucleotide overlapping region.

    PNG
    media_image1.png
    213
    732
    media_image1.png
    Greyscale

As the specification gives no indication of the criticality of the CDK9 shRNA sequence 235-253, CDK9 shRNA TRCN’498 is deemed functionally indistinct. Furthermore, the "mere 
In addition, the BIWP discloses at least 11 shRNAs specific to CDK9 (variant X1 mRNA; XM_017014184.1) indicating that the skilled artisan would know how to generate shRNAs to specific regions of the CDK9 gene as per the artisan’s discretion or desire or would be able to obtain shRNA plasmids or clones otherwise commercially available as demonstrated by Walsby.  The BIWP was available on the web at least as early as July/August 2016 (see BIWP NPL provided in the IFW with this action). The TRCN identifiers of the nearly identical BIWP TRCN’498 shRNA and that provided by Walsby (CDK9 shRNA 495, available from Sigma Aldrich) indicate that the CDK9 shRNAs were both likely available at the time of Walsby’s publication.
Furthermore a practitioner would have a reasonable expectation of success in using any of the shRNAs specific to CDK9 disclosed by the BIWP, including the one taught by Walsby, for downregulating CDK9 when delivered by any means known in the art, including when delivered and transcribed from an H-1 PV/nucleic acid construct. Furthermore, a practitioner would have had the CDK9 mRNA and/or cDNA sequence available and would have been able to generate a shRNA of any desired sequence to CDK9 as the CDK9 sequence was known and is of a finite length (2,541 bases/bp) and, thus, the possible shRNAs generated from CDK9 would be of a limited set. 
Thus, the prior art, especially Walsby, demonstrates that it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the instant application to generate an H-1 PV/nucleic acid construct comprising a CDK9 specific nucleic acid 

MARCHINI—Walsby—Romano—Chen
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over MARCHINI (US 10,227,609 B2), Walsby (Oncotarget. 2014), and Romano (International Scholarly Research Notices. 2013) as applied to claims 1 and 11 above, and further in view of Chen (Chen Z, et al. Scientific reports. 2016 Jul 5;6(1):1-2).
In regard to claims 1 and 11 MARCHINI, Walsby and Romano (MARCHINI—Walsby—Romano) obviate a H-1 PV/nucleic acid construct comprising a CDK9 specific nucleic acid for down regulating CDK9 in a cell.
	In regard to claim 12 as it might relate to introducing the H-1 PV/nucleic acid construct of claims 1 and 11 into an animal that is a transgenic animal, in other words not to introduce the H-1 PV/nucleic acid construct into a cell or an animal for the purpose of generating a transgenic animal (as per instant disclosure p. 16 lines 14-24), MARCHINI—Walsby—Romano do not disclose introduction of the H-1 PV/nucleic acid construct into a transgenic animal (or into a cell of a transgenic animal).
Chen (see, for instance, Abstract) discloses a CDK-inhibitor that exhibits potent anti-proliferative effects on a panel of neuroblastoma (NB) cell lines by blocking the activity of CDK2 and CDK9 that also significantly sensitized NB cell lines to the treatment of chemotherapeutic agents such as doxorubicin (Dox) and etoposide (VP-16). The CDK9 inhibitor revealed in vivo antitumor efficacy in an orthotopic xenograft mouse model of two NB cell lines and blocked 
Thus, before the effective filing date of the instant application, it would have been prima facie obvious to one of ordinary skill in the art to employ the CDK9-inhibiting H-1 PV/nucleic acid construct obviated by MARCHINI—Walsby—Romano as a potential anticancer vector and to test it by introducing it into cells (instant claim 11) or into cells in a transgenic animal model (instant claim 12) as demonstrated by Chen in order to assess its potential to sensitize cells and or tumors in vivo to cytotoxic effects of combination therapies and/or to increased apoptosis in targeted cells. A practitioner would have a reasonable expectation of success as MARCHINI clearly explicates such applications of the H-1 PV/nucleic acid constructs and as Chen clearly demonstrates the desire to test potential therapeutic effects of CDK9 inhibitors for antitumorogenic effects in transgenic models and as such experimentation would be combining known elements according to methodologies known in the art prior to the effective filing date of the instant invention.
Prior Art Made of Record
MARCHINI (EP2620503A1; Publ. 31-JUL-2013; cited in ISR and IDS in IFW filed on 24 MAY 2019) as per MARCHINI (US10227609B2) discloses a nearly identical invention to that of the instant invention, the only distinction being that MARCHINI discloses insertion of a nucleic acid (shRNA) that is not specified as a shRNA specific for CDK9.
EL-ANDALOUSSI 
Wang (Wang Z, et al. Pharmaceutical Research. 2011 Dec;28(12):2983-95) teaches the state of the art in regard to RNA interference and Cancer therapy.

Conclusion
Claims 1-12 are rejected. Claims 1 and 7 are objected to. No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:30A - 5:30P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANJEANETTE ROBERTS/Examiner, Art Unit 1633